DETAILED ACTION
Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
Kagaya (US 2009/0263140) and Auracher et al (US 2002/0085256) are considered relevant art.
The following is an examiner’s statement of reasons for allowance: 
Jagaya '140 shows and discloses an optical communication module comprising a flexible printed circuit board includes a signal wiring pattern and transmission line driving the VSCEL device (TITLE; Abstract; Fig 1: 12, 13 16; Section [053] 26 PCB, 1 VCSEL device, 12, 13, 16 capacitor).
Auracher et al. '256 of analogous art shows and discloses an optical transmission or reception module comprising dual capacitor in driving the LD (TITLE; Abstract; Fib 1b: C2, LD).
However, the references did not teach the first capacitive element has smaller equivalent series inductance than the second capacitive element; the references also did not teach and the second capacitive element has a larger capacity and a smaller mount area than the first capacitive element.  While the individual elements are known in the art, there is no clear suggestion nor motivation to combine them in conjunction to the configuration as cited.  Therefore claim 1 is therefore allowable.  
Claims 2-20 are also allowed due to their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828